DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species A in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the :
“the rising portion has a curved convex shape” as recited in claim 4.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “above surroundings”. However, it renders the scope of the claim indefinite since it is not clear and ambiguous as to what "surroundings" is referring to, the surroundings of what? To expedite prosecution, examiner interprets “above surroundings’’ in claim 1 to read as above any element in the surrounding vicinity including but not limited to the ground.

Regarding claim 7, the recitation “a first gas-phase passage as the gas-phase passage; and a second gas-phase passage, which is disposed so as to pass above the first gas-phase passage, as the gas-phase passage, wherein the rising portion is formed in the second gas-phase passage” is unclear. Claim 1 
 Claims 2-4 and 6-9 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KATO (WO 2018047531 A1: Machine Translation provided by Examiner).

Regarding claim 1, KATO  discloses a cooling device (see figure 19) comprising: an evaporator (12) configured to cool a cooling object by evaporating a heat medium in a liquid phase by a heat temperature control device including a device heat exchanger that absorbs heat from a temperature control target device and evaporates a liquid working fluid, a heat exchanger that is disposed above the device heat exchanger, A condenser for condensing the gaseous working fluid evaporated in the equipment heat exchanger, a gas passage portion for guiding the gaseous working fluid evaporated in the equipment heat exchanger to the condenser, condensation in the condenser A liquid passage portion which leads the liquid working fluid thus formed to the equipment heat exchanger and a supply amount adjusting portion which increases or decreases the supply amount of the liquid working fluid to the equipment heat exchanger”),
 wherein the gas-phase passage (16) includes a rising portion (see KATO ’s Figure 19 annotated by examiner) on one side of the cooling device in a predetermined direction orthogonal to a vertical direction and at least a part of the rising portion rises above surroundings (see KATO ’s Figure 19 annotated by examiner).


    PNG
    media_image1.png
    488
    682
    media_image1.png
    Greyscale
KATO’s Figure 19 annotated by examiner 

Regarding claim 2, KATO discloses the gas-phase passage (16) includes the rising portion in an end portion on one side in the predetermined direction (see KATO’s Figure 19 annotated by examiner).

Regarding claim 3, KATO discloses the condenser (14) is positioned on another side in the predetermined direction (see KATO’s Figure 19 annotated by examiner: the condenser 14 is positioned on the other side of the raising portion).  

Regarding claim 4, KATO discloses the rising portion has a curved convex shape (note: examiner interprets the “a curved convex shape” to have a similar shape as to elements 172, 173 and the first 

Regarding claim 6, KATO  discloses the cooling object is at least one battery pack (BP) including by a plurality of battery cells (BC) which are arranged (KATO  teaches in ¶ [17] that “The assembled battery BP is constituted by a laminate in which a plurality of rectangular parallelepiped battery cells BC are stacked and arranged”), and the rising portion is disposed outside an accommodating chamber accommodating the battery pack (see KATO ’s Figure 19 annotated by examiner; the BP and the BC being arranged within the evaporator 12 area while the raising portion is outside the evaporator 12).

Regarding claim 7, KATO  discloses a first gas-phase passage as the gas-phase passage; and a second gas-phase passage, which is disposed so as to pass above the first gas-phase passage, as the gas-phase passage, wherein the rising portion is formed in the second gas-phase passage (see KATO ’s Figure 19 annotated by examiner; examiner notes that the second section of the gas-phase passage passing above the first section of the gas-phase passage while the raising portion is formed in the second section).
Regarding claim 9, KATO discloses an inflow port (123) into which the liquid-phase heat medium flows and which is provided on one end side of the evaporator in a direction orthogonal to the predetermined 85and vertical directions (see ¶ [36]); and an outflow port (122) from which the gas-phase heat medium flows out and which is provided on another end side of the evaporator in the direction orthogonal to the predetermined and vertical directions (see ¶ [36]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KATO  (WO 2018047531 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of BOLTON (US 5163716 A).

Regarding claim 8, KATO  is silent regarding a gas phase-side connection portion configured to interconnect the evaporator and the gas-phase passage; and a liquid phase-side connection portion configured to interconnect the evaporator and the liquid-phase passage, wherein the gas phase-side connection portion is divided into an upper portion and a lower portion in an up-down direction, the evaporator is provided in the lower portion of the gas phase-side connection portion, and the gas-phase passage is provided in the upper portion of the gas phase-side connection portion, and the liquid phase-side connection portion is divided into an upper portion and a lower portion in the up-down direction, the evaporator is provided in the lower portion of the liquid phase-side connection portion, and the liquid-phase passage is provided in the upper portion of the liquid phase-side connection portion. 


It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the inflow and the outflow ports of KATO  with a gas phase-side connection portion configured to interconnect the evaporator and the gas-phase passage; and a liquid phase-side connection portion configured to interconnect the evaporator and the liquid-phase passage, wherein the gas phase-side connection portion is divided into an upper portion and a lower portion in an up-down direction, the evaporator is provided in the lower portion of the gas phase-side connection portion, and the gas-phase passage is provided in the upper portion of the gas phase-side connection portion, and the liquid phase-side connection portion is divided into an upper portion and a lower portion in the up-down direction, the evaporator is provided in the lower portion of the liquid phase-side connection portion, and the liquid-phase passage is provided in the upper portion of the liquid phase-side connection portion, as taught by BOLTON., since such was a suitable and known provision for connecting components in an air cycle machine/system/method (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1895-97 (2007)): such would provide the benefit of a simplified construction with reduced material costs. Installation labor costs are also reduced (see BOLTON’s Col 4. Lines [35-40]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KATO (WO 2018047531 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of HATAMURA (JP 2004085151 A: Machine Translation provided by Examiner).

Regarding claim 4, KATO does not disclose the rising portion has a curved convex shape so as to rise upward and extend downward.

HATAMURA teaches a cooling system (figure 1) that has evaporator (2) and condenser (1), and a gas-phase passage (4). HATAMURA further teaches a rising portion (20) formed in the gas-phase passage (4). The rising portion has a curved convex shape so as to rise upward (see element 20) and extend downward (see element 13 in HATAMURA’s figure 1).   

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling device of KATO with rising portion has a curved convex shape so as to rise upward and extend downward., as taught by HATAMURA, since the simple substitution of one known element (curved convex shape of gas pipe taught by HATAMURA) for another (upper gas passage portion disclosed by KATO) would have yielded predicable results, namely guiding  the gas-phase from the evaporator to the condenser (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing the gas-phase only to pass through the curved convex shape while leaving the liquid-phase in the gas pipe (see HATAMURA’s ¶ [0024-0025]).
NOTE: Assuming arguendo, that KATO does not disclose the curved convex shape in light of the interpretation above (a point which Examiner does not concede), the following alternative rejection is provided.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnston. (US-20160107503-A1) discloses similar thermal management system.
SOHN. (US-20120003521-A1) discloses similar cooling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/     Examiner, Art Unit 3763                                                                                                                                                                                         





/ERIC S RUPPERT/               Primary Examiner, Art Unit 3763